Name: Council Regulation (EC) No 1668/2000 of 17 July 2000 amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearing
 Type: Regulation
 Subject Matter: agricultural activity;  EU institutions and European civil service;  economic policy;  executive power and public service;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1668Council Regulation (EC) No 1668/2000 of 17 July 2000 amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearing Official Journal L 193 , 29/07/2000 P. 0006 - 0007Council Regulation (EC) No 1668/2000of 17 July 2000amending Regulation (EEC) No 845/72 laying down special measures to encourage silkworm rearingTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Having regard to the Opinion of the Economic and Social Committee(3),Whereas:(1) Council Regulation (EEC) No 845/72(4) provides for the Community aid for silkworms reared within the Community to be fixed annually. In accordance with the approach followed for the reform of the common organisation of the markets in connection with Agenda 2000 and in order to enable producers to work out longer-term production plans, the aid should be fixed without any limit in time, without prejudice to any revisions that may be called for in the future.(2) The aid should be set at a level that ensure a fair standard of living for silkworm rearers.(3) The measures necessary for the implementation of Regulation (EEC) No 845/72 should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 845/72 is amended as follows:1. Article 1 shall be replaced by the following:"Article 11. Aid shall be granted for silkworms falling within subheading 0106 00 90 of the Combined Nomenclature and for silkworm eggs falling within subheading 0511 99 80 reared within the Community.2. The aid shall be granted to silkworm rearers for each box of silkworm eggs used, on conditions that the boxes contain a minimum quantity of eggs, to be determined, and that the worms have been successfully reared.3. The aid per box of silkworm eggs used shall be EUR 133,26."2. Article 2 shall be replaced by the following:"Article 2Detailed rules shall be adopted for the application of this Regulation in accordance with the procedure laid down in Article 4(2).The detailed rules shall cover in particular the minimum quantity referred to in Article 1(2), the information to be forwarded to the Commission by the Member States and any inspection measures to protect the Community's financial interests from fraud or other irregularities."3. Article 4 shall be replaced by the following:"Article 41. The Commission shall be assisted by the Management Committee for Flax and Hemp established by Article 11 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp(6), hereinafter referred to as 'the Committee'.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the CouncilThe PresidentJ. Glavany(1) OJ C 86 E, 24.3.2000, p. 9.(2) Opinion delivered on 16 May 2000 (not yet published in the Official Journal).(3) OJ C 168, 16.6.2000, p. 17.(4) OJ L 100, 27.4.1972, p. 1. Regulation as last amended by Regulation (EEC) No 2059/92 (OJ L 215, 30.7.1992, p. 19).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 146, 4.7.1970, p. 1.